ACCEPTED
                                                                            01-15-00153-CV
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                      4/16/2015 11:15:04 AM
                                                                        CHRISTOPHER PRINE
                                                                                     CLERK

                         No. 01-15-00153-CV

                                                 FILED IN
                                          1st COURT OF APPEALS
                IN THE COURT OF APPEALS       HOUSTON, TEXAS
             FOR THE FIRST DISTRICT OF TEXAS
                                          4/16/2015 11:15:04 AM
                                          CHRISTOPHER A. PRINE
                                                   Clerk


             Halima M. Mamo, a/k/a Ohalima M. Mamo,
                                          Appellants,
                               v.

              First Colony Community Association, Inc.,
                                             Appellee.


         From the District Court of Fort Bend County, Texas,
     240thJudicial District, Trial Court Case No. 09-DCV-171891


     DESIGNATION OF LEAD COUNSEL FOR APPELLEE
      FIRST COLONY COMMUNITY ASSOCIATION, INC.


TO THE HONORABLE COURT:

     Appellee First Colony Community Association, Inc. (“Appellee”)

files this Designation of Lead Counsel pursuant to Texas Rule of

Appellate Procedure 6.2 to notify the Court that Frank O. Carroll III,

State Bar No. 24082785, of Roberts Markel Weinberg Butler Hailey PC,

2800 Post Oak Blvd., 57th Floor, Houston, Texas 77056, makes an

appearance in this appeal as lead counsel of record for Appellee.
Further, Mia B. Lorick, State Bar No. 24091415, of Roberts Markel

Weinberg Butler Hailey PC, 2800 Post Oak Blvd., 57th Floor, Houston,

Texas 77056, makes an appearance in this appeal as counsel for

Appellee.

                           Respectfully submitted,
                           Roberts Markel Weinberg Butler Hailey PC


                           _____________________________________
                           FRANK O. CARROLL III
                           Texas State Bar No. 24082785
                           MIA B. LORICK
                           Texas State Bar No. 24091415
                           2800 Post Oak Blvd., 57th Floor
                           Houston, Texas 77056
                           Telephone: 713-840-1666
                           Facsimile: 713-840-9404
                           fcarroll@rmwbhlaw.com
                           ATTORNEY FOR APPELLEE,
                           FIRST COLONY COMMUNITY
                           ASSOCIATION, INC.


                CERTIFICATE OF COMPLIANCE

     I hereby certify that this document is 302 words, as calculated by
the word count feature of Microsoft Word 2010 (PC Edition).


                           _________________________________
                           FRANK O. CARROLL III
                   CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the      foregoing
instrument was served upon the parties listed below by         facsimile,
messenger, regular U.S. Mail, certified mail, return receipt   requested
and/or electronic service in accordance with the Texas          Rules of
Appellate Procedure on this the 16th day of April, 2015.

     Barney Louis Stagner
     2019 Stebbins
     Houston, Texas 77043


                            _____________________________________
                            Frank O. Carroll III